Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 12/20/2019
2.	New Claims 21 (see Paragraphs [0006] and [0030]), 22 (see Paragraph [0040]), 23 (see Paragraph [0040]), 24 (see Paragraphs [0001] and [0013] and see also original claim 9), 25 (see Paragraph [0031]), and 26 (see Paragraph [0042]), were added, which are supported by applicants’ published application, i.e., US PG PUB 2020/0123332.
	Thus, no new matter is present.

Claim Objections
3.	Claims 3, 21 and 24 are objected to because of the following informalities:  
	As to Claim 3: The applicants are advised to replace the claimed phrase “further comprising” with the new phrase “wherein the carbon fiber composite additive further comprises”. 
	As to Claim 21: The applicants are advised to delete the phrase “at least” recited in claim 21.
	As to Claim 24: The applicants are advised to delete the comma (,) after the claimed phrase “265 GPa to about 320 GPa”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 2: It recites, among other things, “a polyarylonitrile (PAN)-type carbon fiber” (Emphasis added).  Absent any definition, guidance, or explanation from the present specification, it is not clear what is included by the term “type”.  The present specification merely repeats what is already in the claim without further explanation or definition (see, for example, Paragraphs [0006] and [0030] of applicants’ published application, i.e., US PG PUB 2020/0123332).  Clarification in the next response by applicants will be helpful to better ascertaining the scope of these claims.  
	As to Claims 21 and 22: They recite, among other things, “large particles”, “medium particles”, and “small particles” (Emphasis added).  The claimed terms “large”, “medium” and “small” are relative expression, which can be interpreted subjectively absent any definition or guidance in the specifications.  Yet, the instant specification does not define or provide much guidance to understand the meanings of “large particles”, “medium particles”, and “small particles”.  Thus, it is unclear what constitutes “large particles”, “medium particles”, and “small particles”.
highest carbon fiber content”, “smallest particle size fraction”, “medium particle size fraction”, “lowest carbon fiber content”, “medium carbon fiber content”, and “largest particle size fraction” since the present specification does not provide much explanation, guidance or definition to understand what is included by these relative terms (Emphasis added).  Clarification on the record by applicants will be helpful to better ascertaining the scope of these claims.  
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent).
	It is noted that since Arai et al. (WO 2014/017340) is used for date purposes, and all column and line numbers cited below refer to its English equivalent, namely US 9,765,194. 
	As to Claims 1 and 23: Arai et al. disclose a carbon fiber-reinforced composite material having excellent adhesiveness between a matrix resin and carbon fibers and excellent long-term storage stability and strength characteristics, comprising a sizing agent-coated carbon fibers, wherein the sizing agent includes an aliphatic epoxy compound, impregnated into an epoxy resin matrix (Col. 10, line 30-Col. 11, line 45), corresponding to the claimed one or more carbon fibers with an epoxy resin matrix applied thereto.

	In light of the above, the cited claims are rendered anticipated by Arai et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent).
	It is noted that since Arai et al. (WO 2014/017340) is used for date purposes, and all column and line numbers cited below refer to its English equivalent, namely US 9,765,194.
	The disclosure with respect to Arai et al. in paragraph 5 is incorporated here by reference. 

	As to Claim 24: Arai et al. do not mention their carbon fibers having the specific tensile modulus and tensile strength recited in claim 24.  Nonetheless, Arai et al. do disclose employing carbon fibers having a strand tensile strength of preferably 4 GPa or more (overlaps with the claimed tensile strength of about 4.0 GPa to about 5.8 GPa) and strand elastic modulus of 220 GPa or more (overlaps with the claimed tensile strength of about 265 GPa to about 320 GPa) to obtain composite materials having excellent strengths for automotive parts and sporting goods (Col. 10, lines 30-35, Col. 11, lines 20-30, and Col. 22, lines 35-55).  Thus, it would have been obvious to one of ordinary skill in the art to employ carbon fibers having optimum or workable tensile strength and modulus, inclusive of those claimed, with a reasonable expectation of successfully obtaining composites having excellent strengths for automotive parts and sporting goods as suggested by Arai et al.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the . 

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent) in view of Pinnavaia et al. (US 2011/0281993). 
	The disclosure with respect to Arai et al. in paragraph 5 is incorporated here by reference.  Arai et al. do not specifically mention the addition of a mesoporous material as required by claim 3. 	
	However, Pinnavaia et al. teach the use of mesoporous silicate to provide carbon fiber-containing composites with desired properties (Paragraphs [0002] and [0003]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the mesoporous silicate (corresponding to the claimed mesoporous material) taught by Pinnavaia et al. in the composite of Arai et al., with a reasonable expectation of successfully imparting desired properties. 

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent) in view of Hoffman et al. (US 5,271,9171). 
	The disclosure with respect to Arai et al. in paragraph 5 is incorporated here by reference.  Arai et al. do not specifically mention that their carbon fibers comprising an interior structure having randomly folded basal planes as required by claim 4.


9.	Claims 5 and 21-22 Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent) in view of Tatarchuk et al. (US 5,304,330).
	The disclosure with respect to Arai et al. in paragraph 5 is incorporated here by reference.  They do not mention separating their carbon fibers-epoxy resin matrix into different particle size fractions comprising at least large particles, medium particles, and small particles relative to the different particle size fractions as required by claims 5 and 21-22.
	However, Tatarchuk et al. disclose separating their carbon fiber composites into different particle size fractions comprising large particles, medium particles, and small particles relative to the different particle size fractions to obtain high surface area, variable porosity and void volume, good conductivity, and displaying chemical stability in corrosive environments (Col., 1, lines 20-45, Col. 10, lines 5-67, and Col. 15, lines 45-65).   
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to separate carbon fiber-epoxy resin matrix taught by Arai et al. into different particle size fractions comprising large particles, medium particles, and small particles relative to the different particle size fractions, as suggested by Tatarchuk et al., with a reasonable expectation of successfully obtaining advantageous properties. 
25 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent) in view of Tsushima et al. (US 2008/0057303).	
	The disclosure with respect to Arai et al. in paragraph 5 is incorporated here by reference.  They do not mention incorporating their composite into a medium to enhance filtration properties of the medium as compared to a medium not incorporating the composite as required by claim 25.
	Nevertheless, Tsushima et al. disclose incorporating carbon fiber-thermosetting resin matrix in a medium to obtain high thermal conductivity, low thermal expansion properties and high strength (Paragraphs [0001], [0005]-[0007], and [0030]).  Thus, it would have been obvious to one of ordinary skill in the art to incorporate the composite of Arai et al. in the medium, as suggested by Tsushima et al., with a reasonable expectation of successfully obtaining desired properties. 
 Additionally, since the collective teachings of Arai et al. and Tsushima et al. would have suggested the incorporation of carbon fiber-matrix composite in a medium, there is reasonable expectation that the claimed improved filtration properties would have also naturally followed.  See also MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/017340; utilizing US 9,765,194 as its English equivalent) in view of Lozano et al. (US 2015/0184317).

	However, Lozano et al. disclose activating carbon fibers via heat or chemical treatments to produce microporous carbon fibers with increased porosity and higher surface area for the purposes of obtaining desired properties (Paragraphs [0049] and [0050]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to activate the carbon fibers via heat or chemical treatment to produce microporous carbon fibers, as suggested by Lozano et al., in the composite of Arai et al., with a reasonable expectation of successfully obtaining advantageous properties.  
	
Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/20/2019.